 

Exhibit 10.1

 

TRIZETTO GROUP, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

 

TRIZETTO GROUP, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

Table of Contents

 

Article

--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

ARTICLE I

  

Definitions

   I-1

ARTICLE II

  

Administration

   II-1

ARTICLE III

  

Eligibility and Participation

   III-1

ARTICLE IV

  

Deferral Elections and Company Contributions

   IV-1

ARTICLE V

  

Participant Accounts and Investment of Deferred Amounts

   V-1

ARTICLE VI

  

Plan Benefits and Distributions

   VI-1

ARTICLE VII

  

Amendment and Termination

   VII-1

ARTICLE VIII

  

Miscellaneous

   VIII-1



--------------------------------------------------------------------------------

 

TRIZETTO GROUP, INC.

EXECUTIVE DEFERRED COMPENSATION PLAN

 

PURPOSE

 

Trizetto Group, Inc. (the “Company”) hereby establishes the Trizetto Group, Inc.
Executive Deferred Compensation Plan (the “Plan”) effective as of June 30, 2005,
to retain and reward a select group of management or highly compensated
employees of the Company. The Plan is an unfunded plan established and
maintained for the primary purpose of providing certain key employees who
contribute or who are expected to contribute substantially to the success of the
Company with the opportunity to defer the receipt of compensation.

 

ARTICLE I

 

Definitions

 

(a) “Account” or “Accounts” shall mean a Participant’s Deferred Compensation
Account and/or his/her Company Contribution Account. These Accounts are
bookkeeping accounts that represent a Participant’s hypothetical interest with
respect to the amounts credited to such Accounts in accordance with Article V.

 

(b) “Board” or “Board of Directors” shall mean the board of directors of the
Company.

 

(c) “Change in Control” shall mean any of the following:

 

(i) A change in ownership of a substantial portion of the Company’s assets (as
defined by Code Section 409A and the Treasury Regulations thereunder);

 

(ii) Any one person, or more than one person acting as a group (as defined by
Code Section 409A and the Treasury Regulations thereunder), acquires ownership
of stock of the corporation that, together with stock held by such person or
group, constitutes more than 50 percent of the total fair market value or total
voting power of the stock of such corporation;

 

(iii) A majority of members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by at least
three-fourths of the members of the Board prior to the date of the appointment
or election (including new members whose election or nomination was so
approved).

 

(d) “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time, or any successor statute. Reference to a specific section of
the Code shall include a reference to any successor provision.

 

(e) “Company” shall mean Trizetto Group, Inc. and its successors.

 

I-1



--------------------------------------------------------------------------------

(f) “Company Contribution Account” shall mean an Account established pursuant to
Article V.

 

(g) “Deferred Compensation Account” shall mean an Account established pursuant
to Article V.

 

(h) “Deferred Compensation Committee” or “Committee” shall mean the Compensation
Committee, appointed by the Company to administer the Plan.

 

(i) “Disabled” shall mean that a Participant, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or expected to last for a continuous period of not less than 12 months,
(1) is unable to engage in any substantial gainful activity, or (2) has received
income replacement benefits for a period of not less than three months under an
accident or health plan covering employees of the Company.

 

(j) “Effective Date” shall mean June 30, 2005.

 

(k) “Participant” shall mean any employee of the Company who is covered by this
Plan as provided in Article III.

 

(l) “Plan” shall mean the Trizetto Group, Inc. Executive Deferred Compensation
Plan hereby created and as it may be amended from time to time.

 

(m) “Plan Administrator” shall mean the Company.

 

(n) “Plan Year” shall mean the period beginning June 30 and ending December 31,
2005, and thereafter, the 12-month period ending on December 31.

 

(o) “Retirement” shall mean the date of qualified retirement under the Trizetto
Group, Inc. 401(k) Plan.

 

(p) “Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident to an immediate family member
(meaning a spouse or dependent within the meaning of Section 152(a) of the
Code), loss of participant’s property due to casualty, or other similar
extraordinary circumstance within the meaning of Section 409A of the Code.

 

(q) “Year of Participation” shall mean each consecutive 12-month period
beginning on the effective date of the Participant’s first deferral election
made in accordance with Article IV and each anniversary date thereafter.

 

I-2



--------------------------------------------------------------------------------

 

ARTICLE II

 

Administration

 

(a) Plan Administrator.

 

(1) The Plan Administrator shall have complete control and discretion to manage
the operation and administration of the Plan. Not in limitation, but in
amplification of the foregoing, the Plan Administrator shall have the following
powers:

 

(A) To determine all questions relating to the eligibility of employees to
participate or continue to participate;

 

(B) To maintain all records and books of account necessary for the
administration of the Plan;

 

(C) To interpret the provisions of the Plan and to make and to publish such
interpretive or procedural rules as are not inconsistent with the Plan and
applicable law;

 

(D) To compute, certify and arrange for the payment of benefits to which any
Participant or beneficiary is entitled;

 

(E) To process claims for benefits under the Plan by Participants or
beneficiaries;

 

(F) To engage consultants and professionals to assist the Plan Administrator in
carrying out its duties under this Plan; and

 

(G) To develop and maintain such instruments as may be deemed necessary from
time to time by the Plan Administrator to facilitate payment of benefits under
the Plan.

 

(2) The Plan Administrator may designate a committee to assist the Plan
Administrator in the administration of the Plan and perform the duties required
of the Plan Administrator hereunder.

 

(b) Plan Administrator’s Authority. The Plan Administrator may consult with
Company officers, legal and financial advisers to the Company and others, but
nevertheless the Plan Administrator shall have the full authority and discretion
to act, and the Plan Administrator’s actions shall be final and conclusive on
all parties.

 

(c) Claims and Appeal Procedure for Denial of Benefits. A Participant or a
beneficiary (“Claimant”) may file with the Plan Administrator a written claim
for benefits if the Participant or beneficiary determines the distribution
procedures of the Plan have not provided him with his/her proper interest in the
Plan. The Plan Administrator must render a decision on the claim within a
reasonable period of time of the Claimant’s

 

II-1



--------------------------------------------------------------------------------

written claim for benefits. The Plan Administrator must provide adequate notice
in writing to the Claimant whose claim for benefits under the Plan the Plan
Administrator has denied. The Plan Administrator’s notice to the Claimant must
set forth:

 

(1) The specific reason for the denial;

 

(2) Specific references to pertinent Plan provisions on which the Plan
Administrator based its denial;

 

(3) A description of any additional material and information needed for the
Claimant to perfect his/her claim and an explanation of why the material or
information is needed; and

 

(4) That any appeal the Claimant wishes to make of the adverse determination
must be made in writing to the Plan Administrator within sixty (60) days after
receipt of the Plan Administrator’s notice of denial of benefits. The Plan
Administrator’s notice must further advise the Claimant that his/her failure to
appeal the action to the Plan Administrator in writing will render the Plan
Administrator’s determination final, binding and conclusive. The Plan
Administrator’s notice of denial of benefits must identify the name and address
of the Plan Administrator to whom the Claimant may forward his/her appeal.

 

(d) If the Claimant should appeal to the Plan Administrator, he, or his/her duly
authorized representative, must submit, in writing, whatever issues and comments
he, or his/her duly authorized representative, believes are pertinent. The
Claimant, or his/her duly authorized representative, may review pertinent Plan
documents. The Plan Administrator will re-examine all facts related to the
appeal and make a final determination as to whether the denial of benefits is
justified under the circumstances. The Plan Administrator must advise the
Claimant of its decision within a reasonable period of time of the Claimant’s
written request for review.

 

II-2



--------------------------------------------------------------------------------

 

ARTICLE III

 

Eligibility and Participation

 

(a) Eligibility. The Company, in its sole discretion, shall determine those key
management and highly compensated employees eligible to participate in the Plan.
Accordingly, an employee of the Company who, in the opinion of the Committee
based upon its then current guidelines, has contributed or is expected to
contribute significantly to the growth and successful operations of the Company
and who meets any additional criteria for eligibility that the Committee, in its
sole discretion, may adopt from time to time, will be eligible to become a
Participant.

 

(b) Participation. An eligible employee shall become a Participant upon
receiving notification from the Committee and, if required, the timely filing of
elections pursuant to Article IV.

 

III-1



--------------------------------------------------------------------------------

 

ARTICLE IV

 

Deferral Elections and Company Contributions

 

(a) Deferral Procedures.

 

(1) Any Participant may elect to defer, for any calendar year, up to 75 percent
of his/her base salary and/or 100 percent of any commissions and/or cash bonuses
earned during such calendar year as may be permitted by the Plan Administrator
in its discretion. The minimum deferral amount is $5,000 per calendar year.

 

(2) (A) Any deferral election permitted under this paragraph (a) shall be in
writing, signed by the Participant. Any election to defer a portion of base
salary or all or a portion of any commissions must be delivered to the Plan
Administrator prior to the January 1 of the calendar year in which the base
salary or commissions to be deferred are otherwise earned. Any election to defer
a bonus must be made prior to the January 1 of the calendar year in which the
bonus is to be earned. However, any election to defer a bonus that is based on
at least a 12-month performance period, as described in Code Section 409A, must
be made at least six (6) months prior to the end of the performance period on
which the bonus is based, and before its payment is substantially certain to
occur.

 

(B) Notwithstanding the foregoing, an election may be made by a Participant to
defer base salary, commissions or bonuses earned subsequent to his/her deferral
election within the 30-day period following a Participant’s initial eligibility
to participate in the Plan, in which case the election shall take effect on the
first day of the calendar quarter following the date of the election.

 

(3) A Participant’s deferral election shall be irrevocable from its effective
date until the end of the calendar year.

 

(4) A Participant must submit a new deferral election form for each Plan Year.
If a Participant fails to submit the appropriate election form for any Plan
Year, the Participant will be deemed to have elected not to defer under the Plan
for the Plan Year to which such election would apply.

 

(b) Election Forms. Any election by a Participant under this Article IV shall be
made on a form or forms prescribed by the Plan Administrator (the terms of which
are incorporated herein by reference), and shall specify the amount of
compensation to be deferred.

 

(c) Company Contributions. As of each Plan Year, the Company may credit a
Participant with a discretionary Company Contribution.

 

IV-1



--------------------------------------------------------------------------------

 

ARTICLE V

 

Participant Accounts and Investment of Deferred Amounts

 

(a) In General.

 

(1) Any compensation deferred pursuant to this Plan shall be recorded by the
Plan Administrator in a Deferred Compensation Account, a bookkeeping account
maintained in the name of the Participant. The Deferred Compensation Account
shall be credited at least annually with all amounts that have been deferred by
the Participant during the Plan Year pursuant to Article IV, and such Account
shall be charged from time to time with all amounts that are distributed to the
Participant.

 

(2) Company contributions, if any, credited to a Participant pursuant to this
Plan shall be recorded by the Plan Administrator in a Company Contribution
Account, a bookkeeping account maintained in the name of the Participant. The
Company Contribution Account shall be credited with all amounts that have been
contributed by the Company during the Plan Year pursuant to Article IV, and such
Account shall be charged from time to time with all amounts that are distributed
to the Participant.

 

(3) All amounts that are credited to a Participant’s Accounts shall be credited
solely for purposes of accounting and computation. A Participant shall not have
any interest in or right to such Accounts at any time.

 

(b) Subject to Claims. The Plan constitutes an unsecured promise by the Company
to pay benefits in the future. Participants shall have the status of general
unsecured creditors of the Company. The Plan is unfunded for Federal tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974. All amounts credited to a Participant’s Accounts will remain the
general assets of the Company and shall remain subject to the claims of the
Company’s creditors until such amounts are distributed to the Participants.

 

(c) Crediting of Earnings on Accounts.

 

(1) The Plan Administrator shall allow a Participant to make a hypothetical
allocation of the amounts credited to his/her Accounts among investment
options/indices that the Plan Administrator shall make available from time to
time. The Plan Administrator shall establish procedures regarding Participant
investment allocations as are necessary, which procedures shall be communicated
to the Participants.

 

(2) A Participant’s Accounts shall be credited at least annually with notional
earnings equal to the aggregate/weighted average return on the investment
options/indices selected by the Participant, less expenses.

 

(d) Valuation; Annual Statement. The value of a Participant’s Accounts shall be
determined by the Plan Administrator and the Plan Administrator may establish
such accounting procedures as are necessary to account for the Participant’s
interest in the Plan. Each Participant’s Account shall be valued as of the last
day of each Plan Year or

 

V-1



--------------------------------------------------------------------------------

more frequently as determined by the Plan Administrator. The Plan Administrator
shall furnish each Participant with an annual statement of his/her Accounts.

 

(e) Establishment of Trust.

 

(1) The Company may establish one or more trusts substantially in conformance
with the terms of the model trust described in Revenue Procedure 92-64 to assist
in meeting its obligations to Participants under this Plan. Except as provided
in paragraph (b) above and the terms of the trust agreement, any such trust or
trusts shall be established in such manner as to permit the use of assets
transferred to the trust and the earnings thereon to be used by the trustee
solely to satisfy the liability of the Company in accordance with the Plan.

 

(2) The Company, in its sole discretion, and from time to time, may make
contributions to the Trust. Unless otherwise paid by the Company, all benefits
under the Plan and expenses chargeable to the Plan shall be paid from the trust.

 

(3) The powers, duties and responsibilities of the trustee shall be as set forth
in the trust agreement and nothing contained in the Plan, either expressly or by
implication, shall impose any additional powers, duties or responsibilities upon
the trustee.

 

(f) Alternative Funding Vehicles. In addition to, or in place of, creating and
maintaining a rabbi trust, the Company may implement other financing
arrangements for the purpose of paying some or all of the benefits provided
under this Plan.

 

V-2



--------------------------------------------------------------------------------

 

ARTICLE VI

 

Plan Benefits and Distributions

 

(a) Plan Benefits. Upon termination of employment for any reason, a Participant
will be entitled to a benefit equal to his/her vested Account balance as
determined in accordance with this Article. Notwithstanding any other provision
to the contrary herein or in a Participant’s elections hereunder, the Plan
Administrator may in its sole discretion suspend the commencement of payments if
the Plan Administrator determines that earlier payment would violate
Section 409A of the Code. In the case of such a suspension, the Plan
Administrator shall make any payments (and any notional earnings thereon) that
would otherwise have occurred within the suspension period as soon as
administratively practicable after it ends.

 

(b) Timing of Payment.

 

(1) In the event that a Participant terminates employment for any, payment shall
commence as soon as administratively possible following the participant’s
termination of employment.

 

(2) Not later than the deadline for submitting deferral elections under Article
IV, a Participant can elect to receive a lump sum payment created and generated
by the contribution or a portion of the contribution for a Plan Year without
terminating employment. The benefit payment will be received as soon as
administratively possible following the January 1 of a chosen year at least five
(5) years after the end of the Plan Year in which the contribution(s) was first
eligible for payment. In the absence of a timely election hereunder, payment to
the Participant shall occur in one lump sum payment.

 

(3) In the event of an Unforeseeable Emergency (as determined by the Plan
Administrator in its discretion based on any documentation and factors that it
may reasonably request or consider), payment will be made to the Participant as
soon as administratively possible.

 

(c) Vesting of Amounts Credited to Participants.

 

(1) (A) The amount credited to a Participant’s Company Contribution Account for
each Plan Year shall vest in accordance with the following schedule (which is
intended to mirror the schedule in effect under the Company’s 401(k) plan):

 

Years of Service

--------------------------------------------------------------------------------

   Vested Percentage


--------------------------------------------------------------------------------

 

Less than three years

   0 %

Three years or more

   100 %

 

(B) A Participant shall be at all times fully vested in his/her/her Deferred
Compensation Account.

 

VI-1



--------------------------------------------------------------------------------

(C) Notwithstanding (A) above, a Participant shall become fully vested in
amounts credited in his/her Company Contribution Account upon a Change in
Control.

 

(2) Upon a Participant’s termination of employment with the Company, the
nonvested interest in his/her Accounts, if any, shall be forfeited.

 

(3) The Plan Administrator may establish such accounting procedures as are
necessary to accurately reflect each Participant’s vested interest in
contributions and earnings thereon that are credited to his/her Accounts.

 

(d) Form of Benefit Payment.

 

(1) Upon commencing participation in the Plan, and at each open enrollment, a
Participant shall elect to have all or a portion of his/her contribution to the
Plan that is credited after the effective date of the election paid in one or
more of the following forms of payment:

 

(A) a lump sum, or

 

(B) 5 annual installments, or

 

(C) 10 annual installments. Or

 

(D) 15 annual installments,

 

Such election shall be made in accordance with the forms provides by the Plan
Administrator.

 

(2) In the event a Participant elects to receive all or a portion of his/her
benefit in installment payments, each such payment shall be equal to the balance
in the Participant’s Accounts as of the end of the valuation date immediately
preceding the date of payment, divided by the number of payment years remaining
(the “Factor”). For example, if a Participant elected 5 annual installments, the
Factor for each installment payment is as shown below:

 

5 Year Installment

 

Payment

--------------------------------------------------------------------------------

 

Factor

--------------------------------------------------------------------------------

1

  5

2

  4

3

  3

4

  2

5

  1

 

(3) At least one year prior to the date a Participant’s benefit would be
distributed under the Plan, the Participant may, subject to the approval of the
Plan Administrator,

 

VI-2



--------------------------------------------------------------------------------

modify his/her election as to the form of benefit payment, to the extent
permitted under the second election rules set forth in and under Section 409A of
the Code.

 

(4) If the Participant fails to make an election as to the form of benefit
payment at the time he commences participation in the Plan, the Participants’
benefit shall be paid in the form of a lump sum.

 

(5) Notwithstanding the foregoing, if a Participant’s vested balance in his/her
Account is less than $10,000 at the time of distribution, payment will be made
in the form of a lump sum.

 

(e) Payment to Beneficiary.

 

(1) If the Participant dies before benefits have commenced under the Plan, the
amounts credited to the Participant’s Accounts shall be paid to his/her
beneficiary or beneficiaries designated to receive such benefits in a lump sum.

 

(2) If the Participant dies after benefits have commenced but before he/she has
received all of his/her benefits under the Plan, any unpaid amounts installments
shall continue to the then designated beneficiary until all benefits are paid.

 

(3) A designation of beneficiaries shall be made on a form prescribed by and
filed with the Plan Administrator, and may be changed at any time by filing a
new form with the Plan Administrator. If the Participant has designated no
beneficiary, or if no beneficiary that he has designated survives him, then such
unpaid amounts shall be paid to his/her estate. In the event of any dispute as
to the entitlement of any beneficiary, the Plan Administrator’s determination
shall be final, and the Plan Administrator may withhold any payment until such
dispute has been resolved.

 

(f) Accounting Procedures. The Plan Administrator shall establish such
accounting procedures as are necessary to implement the provisions of this
Article.

 

VI-3



--------------------------------------------------------------------------------

 

ARTICLE VII

 

Amendment and Termination

 

(a) In General. The Plan may be amended or terminated at any time, or from time
to time, by the Company. Any such amendment shall be ratified and approved by
the Company’s Board of Directors.

 

(b) Effect of Amendment. No such amendment shall affect the rights of any
Participant with respect to any amounts credited to the Accounts of a
Participant prior to such amendment.

 

VII-1



--------------------------------------------------------------------------------

 

ARTICLE VIII

 

Miscellaneous

 

(a) Payments to Minors and Incompetents. If the Plan Administrator receives
satisfactory evidence that a person who is entitled to receive any benefit under
the Plan, at the time such benefit becomes available, is a minor or is
physically unable or mentally incompetent to receive such benefit and to give a
valid release therefore, and that another person or an institution is then
maintaining or has custody of such person, and that no guardian committee, or
other representative of the estate of such person shall have been duly
appointed, the Plan Administrator may authorize payment of such benefit
otherwise payable to such person to such other person or institution; and the
release of such other person or institution shall be a valid and complete
discharge for the payment of such benefit.

 

(b) Plan Not a Contract of Employment. The Plan shall not be deemed to
constitute a contract between the Company and any Participant, nor to be
consideration for the employment of any Participant. Nothing in the Plan shall
give a Participant the right to be retained in the employ of the Company; all
Participants shall remain subject to discharge or discipline as employees to the
same extent as if the Plan had not been adopted.

 

(c) No Interest in Assets. Nothing contained in the Plan shall be deemed to give
any Participant any equity or other interest in the assets, business or affairs
of the Company. No Participant in the Plan shall have a security interest in
assets of the Company used to make contributions or pay benefits.

 

(d) Recordkeeping. Appropriate records shall be maintained for the Plan, subject
to the supervision and control of the Plan Administrator.

 

(e) Non-Alienation of Benefits. No benefit under the Plan shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void. No benefit under
the Plan shall in any manner be liable for or subject to the debts, contracts,
liabilities, engagements or torts of any person. If any person entitled to
benefits under the Plan shall become bankrupt or shall attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge any benefit under
the Plan, or if any attempt shall be made to subject any such benefit to the
debts, contracts, liabilities, engagements or torts of the person entitled to
any such benefit, except as specifically provided in the Plan, then such
benefits shall cease and terminate at the discretion of the Plan Administrator.
The Plan Administrator may then hold or apply the same or any part thereof to or
for the benefit of such person or any dependent or beneficiary of such person in
such manner and proportions as it shall deem proper.

 

VIII-1



--------------------------------------------------------------------------------

(f) State Law. This Plan shall be construed in accordance with the U.S. Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and in accordance
with the laws of [state] to the extent not preempted by ERISA or other federal
law.

 

(g) Corporate Successors. The Plan shall not be automatically terminated by a
transfer or sale of assets of the Company or by the merger or consolidated of
the Company into or with any other corporation or other entity, but the Plan
shall be continued after such sale, merger or consolidation only if and to the
extent that the transferee, purchaser or successor entity agrees to continue the
Plan. In the event that the Plan is not continued by the transferee, purchaser
or successor entity, then the Plan shall terminate subject to the provisions of
Article VII.

 

(h) Liability Limited. In administering the Plan, neither the Plan Administrator
nor any officer, director or employee thereof, shall be liable for any act or
omission performed or omitted, as the case may be, by such person with respect
to the Plan; provided, that the foregoing shall not relieve any person of
liability for gross negligence, fraud or bad faith. The Plan Administrator, its
officers, directors and employees shall be entitled to rely conclusively on all
tables, valuations, certificates, opinions and reports that shall be furnished
by any actuary, accountant, trustee, insurance company, consultant, counsel or
other expert who shall be employed or engaged by the Plan Administrator in good
faith.

 

(i) Protective Provisions. Each Participant shall cooperate with the Plan
Administrator by furnishing any and all information requested by the Plan
Administrator in order to facilitate the payment of benefits hereunder, taking
such physical examinations as the Plan Administrator may deem necessary and
taking such other relevant action as may be requested by the Plan Administrator.
If a Participant refuses so to cooperate or makes any material misstatement of
information or nondisclosure of medical history, then no benefits will be
payable hereunder to such Participant or his/her beneficiary, provided that, in
the Plan Administrator’s sole discretion, benefits may be payable in an amount
reduced to compensate the Company for any loss, cost, damage or expense suffered
or incurred by the Company as a result in any way of such action, misstatement
or nondisclosure.

 

(j) Income Taxes and Deferred Compensation. Participants are solely responsible
and liable for the satisfaction of all taxes and penalties that may arise in
connection with their participation in the Plan (including any taxes arising
under Section 409A of the Code). Neither the Company, the Plan Administrator,
nor their affiliates, nor any of their directors, agents, or employees shall
have any obligation to indemnify or otherwise hold any Participant harmless from
any or all of such taxes. The Company, acting through the Plan Administrator,
shall have the discretion to organize any deferral program, to require deferral
election forms, and to grant or to unilaterally modify any deferral or
distribution election form in any manner that the Plan Administrator determines
in good faith to be necessary (i) to conform with the requirements of
Section 409A of the Code, (ii) to revise, to the minimum extent necessary, any
Participant election to the extent it would violate Section 409A of the Code,
and (iii) for any distribution election that would violate Section 409A of the
Code, to make distributions

 

VIII-2



--------------------------------------------------------------------------------

pursuant to the Plan at the earliest to occur of a distribution event that is
allowable under Section 409A of the Code or any distribution event that is both
allowable under Section 409A of the Code and is elected by the Participant,
subject to any valid second election to defer, provided that the Administrator
permits second elections to defer in accordance with Section 409A(a)(4)(C). The
Plan Administrator shall have the sole discretion to interpret the requirements
of the Code, including Section 409A, for purposes of the Plan and all benefits
hereunder.

 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer on this _____ day of ________________, 2005.

 

TRIZETTO GROUP, INC. By:     Title:    

 

VIII-3